                                                                 USDC-SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
                                                                 DOC#:
 GIOVANNA SERVEDIO,                                              DATE FILED: 5-6-21

                             Plaintiff,
                                                                    19-CV-9903 (RA)
                        v.
                                                                         ORDER
 COMMISSIONER OF SOCIAL SECURITY,

                             Defendant.



RONNIE ABRAMS, United States District Judge:

         On February 16, 2021, Plaintiff filed a motion for attorneys’ fees in this action. Dkt. 23. To

date, the Government has filed no opposition to this motion. If the Government intends to oppose the

attorneys’ fees motion, it shall file its opposition no later than May 27, 2021. If it does not file an

opposition by that date, the Court will consider the motion unopposed.

SO ORDERED.

Dated:      May 6, 2021
            New York, New York

                                                 RONNIE ABRAMS
                                                 United States District Judge
